UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7295


ALONZO KEY,

                       Plaintiff – Appellant,

          v.

SOUTH CAROLINA, STATE OF; AIKEN CITY POLICE DEPARTMENT;
BADGE 450 PHILLIP S. MIANO; BADGE 545 MATHEW BARNWELL;
BADGE 520 CPL SPANN; BADGE 159 CPL SMITH; CPL EAGERTON,
Officers of Aiken Department of Public Safety,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     David C. Norton, District Judge.
(1:11-cv-01613-DCN-JRM)


Submitted:    February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alonzo Key, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alonzo Key seeks to appeal the district court’s order

adopting      the     recommendation        of    the    magistrate      judge    and

dismissing Defendants State of South Carolina and Aiken Police

Department without prejudice from Key’s 42 U.S.C. § 1983 (2006)

proceeding.          This    court   may    exercise     jurisdiction    only     over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen         v.    Beneficial    Indus.   Loan    Corp.,   337   U.S.    541,

545-46 (1949).        The order Key seeks to appeal is neither a final

order   nor    an     appealable        interlocutory     or   collateral      order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                       We

deny Key’s motion for a transcript at Government expense.                           We

dispense      with        oral   argument    because     the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED




                                            2